Citation Nr: 1811362	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  12-28 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD) with alcohol dependency.  


REPRESENTATION

Appellant represented by:	The American Legion








ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran died in November 2014.  The appellant in this case is the Veteran's surviving spouse who has been properly substituted for the Veteran in accordance with the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating a new 38 U.S.C. § 5121A allowing for substitution in the case of the death of a claimant who dies on or after October 10, 2008); 38 C.F.R. § 3.1010)(2012).  Under this statute, an eligible person may process any pending claims to completion following the death of a veteran.  Such request must be filed not later than one year after the date of the Veteran's death and, as provided for in the provision, a person eligible for this substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title..."  Id.; 38 U.S.C. § 5121A.  In December 2014, within a year from the Veteran's death in November 2014, the Appellant filed a request to substitute for the Veteran in the claims under appeal at the time of his death.  Thus, the claim listed on the cover page of this decision is properly before the Board with the Appellant substituting for the deceased Veteran.  

The Board notes that there is a distinction between a claim based on substitution and a claim for accrued benefits.  Claims for accrued benefits are limited to consideration of the existing ratings, decisions, and evidence in the claims file at the time of the Veteran's death; additional evidentiary development is generally not appropriate.  See 38 C.F.R. § 3.1000(a).  In contrast, in a claim for substitution, the appeal continues and additional evidence may be added to the record after the Veteran's death.  

In August 2012 the RO issued a statement of the case for the claims for a rating in excess of 50 percent for PTSD with alcohol dependency and a compensable rating for numerous scars of the right and left arms.  In a VA Form 9 filed by the Veteran in October 2012, the Veteran specifically indicating that he only desired to appeal the claim regarding the rating in excess of 50 percent for PTSD with alcohol dependency.  Therefore, this issue is not on appeal before the Board.  


FINDING OF FACT

The Veteran's PTSD with alcohol dependency has been manifested by occupational and social impairment with reduced reliability and productivity, but not by deficiencies in most areas, or by total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent rating for PTSD with alcohol dependency have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).  





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

VA provided the Veteran with 38 U.S.C. § 5103 (a)-compliant notice most recently in October 2009. 

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  The Board notes that prior to his passing, the Veteran was provided with compliant notice and neither the Appellant nor her representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

II.  Law and Regulations

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. Part 4.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom, and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran's PTSD is rated under DC 9411.  Pursuant to this diagnostic code, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversational normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.  

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. §4. 125 (2013).  An examiner's classification of the level of psychiatric impairment, by GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95. 

A GAF of 31 to 40 is defined as exhibiting some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work, child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideations, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes]. 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  See 38 C.F.R. Part 4.  The percentage ratings contained in the rating schedules represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service, and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

After considering all information and lay and medical evidence of record, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102. 

III.  Factual Background 

On a March 2009 Bradford Health Services, Mental Status/Suicide Risk Screening, Dr. J.H. reported that the Veteran was well-groomed and oriented to person, place, and time.  The examiner noted that the Veteran's affect was appropriate to circumstances, intellectual functioning appropriate, recall appears intact, and thought appropriate.  Dr. J.H. reported that the Veteran did not have any suicidal ideations.  On physical screening, Dr. J.H. indicated that the Veteran was admitted for alcohol and that the Veteran had three reported driving under the influence (DUIs).  Dr. J.H. noted that the Veteran began drinking at nineteen years and that he retired in 2003 and began drinking at night.  Dr. J.H. indicated that the Veteran's wife and grandchildren were very supportive of him completing treatment and his other legal obligations as a result of his DUI.  The Veteran reported that he often experienced flashbacks and nightmares for many years as a result of his active duty.  A GAF score of 75-80 was assigned to the Veteran.  
At a November 2009 VA Mental Health Intake Consultation Report, the Veteran reported nightly nightmares, avoidance of large crowds and social isolation, difficulty falling or staying asleep, irritability, hypervigilance, and exaggerated startled response.  The Veteran reported that he was married for forty-three years and that he described his marriage as great and his wife as a "saint."  The Veteran noted that he currently lived with his wife, two sons, and two grandsons.  The Veteran denied any suicidal or homicidal ideations.  The Veteran reported support from his wife and grandsons.  The examiner diagnosed the Veteran with chronic PTSD and ethanol dependency in remission since May 2009. A GAF of 50 was assigned to the Veteran.   

On a January 2010 VA PTSD Screening Interview, the Veteran's mood was depressed, affect congruent to mood, judgment fair and insight good.  The Veteran denied any suicidal or homicidal thoughts.  The Veteran reported passive thoughts of suicide without specific plan or intent.  

On a February 2010 VA Mental Health Progress Note, the Veteran denied any suicidal or homicidal ideations or intent.  

On a March 2010 VA Mental Health Progress Note, the Veteran denied any suicidal or homicidal ideations or intent.  

On an April 2010 VA Mental Health Progress Note, the Veteran denied any suicidal or homicidal ideations or intent.  

At a April 2010 VA Initial Evaluation for PTSD, the Veteran reported that he experienced sleep disturbance, difficulty in falling or staying asleep, irritability or angry outbursts, hypervigilance, and exaggerated startled response.  The Veteran reported that he was hospitalized in-service for psychiatric reasons after he had a reaction to artillery fire after being injured while in Vietnam.  The Veteran indicated that he was diagnosed with acute situational maladjustment.  The Veteran reported the use of anti-depressant medication, which he indicated reduced his anxiety and frequency of angry outbursts.  The Veteran noted that his marital relationship was "alright" and that they had problems due to his alcohol use.  The Veteran reported that his relationship with his children had improved since he stopped alcohol use.  The Veteran noted that he saw friends pretty regularly and has been seeing family a lot recently due to a death in the family.  The Veteran indicated that he retired in 2003 because he wanted to be closer to home for his grandchildren as he job required a lot of travel.  

The examiner reported that the Veteran was neatly groomed and appropriately dressed.  The examiner indicated that the Veteran's speech was clear and coherent, affect constricted, mood anxious and that the Veteran was oriented to person, place and time.  The examiner indicated that the Veteran had ritualistic behavior in that he reported perfectionist tendencies.  

The Veteran reported a remote history of severe panic attacks occurring three years ago.  The Veteran indicated that he went to the doctor when he thought he was having heart problems and he was told that he was having a panic attack.  The Veteran denied any delusions or hallucinations.  The Veteran denied any homicidal ideations.  The Veteran reported suicidal ideations over the years but he denied any recent suicidal ideations, intent or plan.  The Veteran noted auditory and visual hallucinations when he was drinking alcohol and he denied any auditory and visual hallucinations after he stopped drinking alcohol.  The Veteran indicated a history of angry outbursts and irritability, specifically that he would blow up over small inconveniences and that he would holler and scream and hit the wall.  The Veteran noted that his irritability and angry outbursts largely remitted since he ceased alcohol use and began treatment.  The Veteran denied any problems with activities of daily living.  

The examiner diagnosed the Veteran with chronic PTSD and alcohol dependency.  The examiner reported that the Veteran's PTSD and history of alcohol use were related as it appears the Veteran used alcohol to cope with his PTSD symptoms.  A GAF score of 52 was assigned to the Veteran.  

On a May 2010 VA Mental Health Progress Note, the Veteran denied any suicidal or homicidal ideations or intent.  

On a June 2010 VA Mental Health Progress Note, the Veteran denied any suicidal or homicidal ideations or intent.  

On a July 2010 VA Mental Health Progress Note, the Veteran's suicidal risk screen was negative.  

On an August 2010 VA Mental Health Progress Note, the Veteran's suicidal risk screen was negative.  

In an October 2012 VA Form-9, the Veteran reported that he continued to experience social impairment with deficiencies in most areas of work, family relations, judgment and thinking.  The Veteran noted that he experienced suicidal ideations on many occasions and homicidal ideations during explosive outbursts of anger for little or no reason.  The Veteran indicated that he experienced panic attacks at least four times per month and depression.  The Veteran noted that he experienced explosive outbursts of anger several times each day and he reported difficulty in adapting to stressful situations.   

IV.  Analysis 

After reviewing the pertinent evidence of record, the Board finds that a disability rating in excess of 50 percent is not warranted for the service-connected PTSD with alcohol dependency.  

The 50 percent rating for PTSD is based on occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

However, there is no showing of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships as to warrant the assignment of a schedular 70 percent rating evaluation.  38 C.F.R. § 4.130.

The Board finds that the reported symptoms amount to no more than occupational and social impairment with reduced reliability and productivity, warranting no more than the 50 percent disability rating.  The medical evidence shows symptoms of deficiencies in mood and work, irritability, hypervigilance, and exaggerated startled response.  The Veteran did not have deficiencies with family relations, school, judgment, or thinking.  Despite reports of irritability, the Veteran did not exhibit unprovoked irritability with periods of violence.  Moreover, despite reports of hypervigilance, the evidence does not show obsessional rituals that are so severe as to interfere with routine activities.  These symptoms as reported reflected ongoing moderate PTSD symptoms as to warrant the current assignment of a schedular 50 percent rating evaluation.  

In that connection, the Board notes in particular that on an April 2010 VA PTSD examination, the Veteran reported auditory and visual hallucinations when he drank alcohol but he denied any auditory and visual hallucinations when he stopped drinking alcohol.  Although, on this one occasion, the Veteran presented with complaints of auditory and visual hallucinations, the Board notes that in the next treatment record in May 2010, the Veteran did not report any auditory or visual hallucinations or on any other treatment record or examination.  While the Veteran had infrequently endorsed suicidal ideation, there is no indication that any of his suicidal thoughts or ideation -when reported- actually resulted in impairment in terms of occupational and social functioning.  Indeed, when the Veteran endorsed these symptoms at the VA examination in April 2010 - the VA examiner indicated that the overall severity of his impairment from PTSD was no more than reduced reliability and productivity.  None of the psychiatrists or psychologists of record found him to be a persistent risk for suicide or for harming others.  

The Board has considered whether a higher 70 percent disability rating is warranted under DC 9413 and finds that the specific criteria are not met.  While the record shows that the Veteran displayed symptoms associated with a higher rating, such as irritability and angry outbursts, it must be emphasized that, even with consideration of these symptoms, the totality of the Veteran's disability picture did not demonstrate that his service-connected PTSD resulted in symptoms productive of occupational and social impairment with deficiencies in most areas.  

Significantly, there is no indication that the Veteran was unable to maintain effective relationships and friendships during this time.  The Board notes that he was married for forty-three years and maintained a good relationship with his children and grandchildren.  The Veteran also reported that he saw his friends pretty regularly.  Moreover, there is no indication that the Veteran was experiencing occupational impairment as he worked for thirty years in the sprinkler industry and he retired in 2003 because he wanted to be closer to home for his grandchildren as he job required a lot of travel.  Additionally, the April 2010 VA examiner did not indicate that the Veteran's PTSD symptoms caused total occupational impairment or occupational and social impairment with deficiencies in most areas.  But rather, as noted above, the examiner found that the Veteran experienced occupational and social impairment with reduced reliability and productivity.  Thus, the criteria for a higher 70 percent rating are not met.  

The Board has also considered the various GAF scores assigned to the Veteran.  While not dispositive of the Veteran's condition, they do provide insight into the severity of the Veteran's PTSD.  The Veteran was assigned a GAF score ranging from 75-80 on a March 2009 Bradford Health Services, Mental Status/Suicide Risk Screening.  The Veteran was assigned a GAF score of 50 on a November 2009 VA Mental Health Intake Consultation Report.  The Veteran was assigned a GAF score of 52 during the April 2010 VA PTSD examination.  

As previously noted, a GAF score ranging from 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score ranging from 71 to 80 is indicative that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].  The Board finds that these assigned GAF scores are consistent with no more than the level of impairment contemplated by the assigned ratings and do not provide a basis for any higher rating.

In reaching the above conclusions, the Board has considered the Veteran's statements regarding the severity and frequency of psychiatric symptoms.  The Veteran was competent to report on factual matters of which he had first-hand knowledge, such as experiencing an increased level of psychiatric symptomatology and positive outcomes from therapy.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  These statements support the assigned 50 percent rating.  However, even with consideration of the Veteran's statements, the VA examination reports and other probative evidence of record have consistently shown that the Veteran's service-connected psychiatric disability had resulted in no more than occupational and social impairment with reduced reliability and productivity.  The Board finds that those reports and the treatment records are the most persuasive evidence of record.  Thus, to the extent that the Veteran asserted that his service-connected PTSD was worse than evaluated, the Board points out that the predominant findings on the VA clinical examinations and treatment reports over the years do not establish that she has a more severe disability in this respect.

Accordingly, the preponderance of the evidence is against the assignment of a rating greater than 50 percent.  38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 50 percent for PTSD with alcohol dependency is denied.   



____________________________________________
KELLI A. KORDICH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


